Citation Nr: 1003387	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-03 410 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Wade Jenkins, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to February 
1946.

This appeal comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was previously before the Board, and was denied 
in September 2008.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an Order dated in August 2009, pursuant to a 
Joint Motion for Remand, the Court vacated the Board's 
September 2008 decision, and remanded the claim to the Board 
for development consistent with the Joint Motion.

As a procedural matter, the Veteran signed a VA Form 21-22 in 
April 2002 giving the Tennessee Department of Veterans 
Affairs his power of attorney.  In November 2009, attorney J. 
Wade Jenkins indicated that he had been retained to represent 
the Veteran.  As the attorney has written on his letterhead 
that he is representing the Veteran (38 C.F.R. § 20.603) and 
an appropriate designation of a new representative will 
automatically revoke any prior designation (38 C.F.R. 
§ 20.607), the Board finds that the representation on the 
Title Page is correct.

As will be discussed in the remand below, the appeal is 
REMANDED to the Department of Veterans Affairs Regional 
Office.  VA will notify the Veteran if further action is 
required.


REMAND

In support of his claim, the Veteran submitted a November 
2009 PTSD assessment, which included a diagnosis of PTSD and 
a list of traumatic events, many of which have never before 
been reported to VA.  No attempt has yet been made to verify 
these newly reported stressors, or to determine whether they 
adequately demonstrate his engagement in combat with the 
enemy.  

Moreover, while the November 2009 PTSD assessment includes a 
nominal diagnosis of PTSD, it does not identify any 
particular stressor or group of stressors which support the 
diagnosis, nor does it include a discussion of the DSM-IV 
criteria for a diagnosis of PTSD.  Based on this newly added 
evidence, the Board concludes that additional development is 
necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the additional stressors 
submitted by the Veteran, as contained in 
the November 2009 PTSD assessment, and 
determine whether any is sufficient to 
demonstrate his engagement in combat, or, 
if not, whether any contains sufficient 
detail to be verified through appropriate 
means.  If additional detail is needed, 
contact the Veteran and inform him of the 
specific details that are necessary.  

2.  If the record does not demonstrate the 
Veteran's engagement in combat, but 
contains sufficient detail for 
verification, attempt verification through 
appropriate means.  Associate the results 
of such verification with the claims file, 
or, alternatively, certification that 
verification could not be accomplished.  

3.  If combat is demonstrated, or if any 
stressor is verified, arrange for an 
examination to determine whether the 
Veteran has PTSD in accordance with the 
DSM-IV, and if so, whether such is related 
to a verified stressor, to include combat.  

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only 
specifically corroborated in-service 
stressful events, to include combat, if 
verified, may be considered for the 
purpose of determining whether exposure to 
such in-service event has resulted in 
PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the Veteran's verified stressor(s).

4.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, 
readjudicate the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

